Name: 91/421/EEC: Commission Decision of 19 July 1991 approving the plan for the eradication of brucellosis in sheep and goats presented by Italy (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  economic policy;  Europe
 Date Published: 1991-08-21

 Avis juridique important|31991D042191/421/EEC: Commission Decision of 19 July 1991 approving the plan for the eradication of brucellosis in sheep and goats presented by Italy (Only the Italian text is authentic) Official Journal L 232 , 21/08/1991 P. 0011 - 0011COMMISSION DECISION of 19 July 1991 approving the plan for the eradication of brucellosis in sheep and goats presented by Italy (Only the Italian text is authentic) (91/421/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 90/242/EEC of 21 May 1990 introducing a Community financial measure for the eradication of brucellosis in sheep and goats (1) and in particular Article 6 thereof, Whereas, in accordance with Article 1 of Decision 90/242/EEC Member States, as appropriate, are to prepare plans for the eradication of brucellosis in sheep and goats in accordance with Articles 3, 4 and 5 of the same Decision; Whereas by letters dated 24 April 1991, 21 June 1991 and 2 July 1991 Italy notified the Commission of a three year plan for the eradication of brucellosis in sheep and goats; Whereas, after examination, the plan was found to comply with Decision 90/242/EEC; Whereas the conditions for financial participation by the Community are therefore met, whereas it is advisable in relation to this question to apply the disposition of Article 9 (2), first indent; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The plan for the eradication of brucellosis in sheep and goats presented by Italy is hereby approved. Article 2 Italy shall bring into force by 1 August 1991 the laws, regulations and administrative provisions for implementing the plan referred to in Article 1. Article 3 This Decision is addressed to the Italian Republic. Done at Brussels, 19 July 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 140, 1. 6. 1990, p. 123.